  Case 3:20-cv-01111-VLB Document 12 Filed 08/06/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                   :
STEPHANIE WASHINGTON               :                        CIVIL ACTION NO. 3:20-cv-01111
                                   :
                                   :
                 PLAINTIFF         :
                                   :
v.                                 :
                                   :
                                   :
DEVIN EATON, TERRANCE POLLOCK,     :
AZIZ ABDULLATTF, CURT B. LENG,     :
JOHN SULLIVAN, TOWN OF HAMDEN,     :
TOWN OF HAMDEN POLICE DEPARTMENT, :
RONNELL HIGGINS, YALE UNIVERSITY,  :
YALE UNIVERSITY POLICE DEPARTMENT, :
JUSTIN ELICKER, OTONIEL REYES,     :
CITY OF NEW HAVEN, NEW HAVEN       :
POLICE DEPARTMENT, and T&S UNITED  :
LLC.                               :                           AUGUST 6, 2020
                 DEFENDANTS        :
                                   :

                               NOTICE OF APPEARANCE

       Please enter the appearance of Patrick M. Noonan, as attorney for the defendants, Yale

University, Ronnell Higgins and Terrance Pollock in the above-entitled matter.


                                                THE DEFENDANTS,
                                                YALE UNIVERSITY, RONNELL HIGGINS
                                                AND TERRANCE POLLOCK

                                          By:                /s/
                                                PATRICK M. NOONAN – CT00189
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Email: pnoonan@ddnctlaw.com



                          DONAHUE, DURHAM & NOONAN, P.C.
                             C ONCEPT P ARK • 741 BOSTON POST ROAD
                                  G UILFORD , C ONNECTICUT 06437
                            TEL: (203) 458-9168 • FAX: (203) 458-4424
                                         JURIS NO. 415438
  Case 3:20-cv-01111-VLB Document 12 Filed 08/06/20 Page 2 of 2




                                    CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                               2
